                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA



 Craig Casler, as Trustee for the Heirs and       Case No.: 18-CV-1020 (WMW/LIB)
 Next-of-Kin of Abby Rudolph, deceased,

              Plaintiffs,                                   Findings of Fact
                                                          and Order Approving
 vs.                                                  Second and Final Distribution
                                                       of Wrongful Death Proceeds
 MEnD Correctional Care, PLLC, et al.



              Defendants.




       Petitioner, Craig Casler, as Trustee for the Heirs and next-of-kin of Abby

Rudolph has petitioned this Court for approval of settlement and distribution of

settlement proceeds arising out of the settlement of the above-captioned matter.

Petitioner consents to the distribution of settlement proceeds and waives the

appearance and notice of hearing as allowed by Minn. Gen. R. Prac. 144.05. The Court,

having reviewed the Petition makes the following:

                                 FINDINGS OF FACT

       Pursuant to Minn. Stat. § 573.02 and Minn. Gen. R. Prac. 144.05, Craig Casler, as

trustee for the Heirs and next-of-kin of decedent Abby Rudolph, petitions this Court for

approval of distribution of settlement proceeds from defendants arising out of the

wrongful death of Abby Rudolph. To that end, Petitioner respectfully declares as

follows:
         1.   On February 13, 2019, in the United States District Court, District of

Minnesota and with the consent of all of the next-of-kin, Craig Casler was appointed as

trustee to maintain a wrongful death action under Minn. Stat. § 573.02 on behalf of the

next-of-kin of Abby Rudolph.

         2.   The names, relationships, and addresses of Abby Rudolph’s next of-kin

are as follows (dates of birth are not included here but all are of majority):

    Name                                   Relationship         Address

    Steven Rudolph                         Father               1300 Metropolitan
                                                                Leavenworth, KS 66048

    Allison Rudolph                        Sister               1007 Parke Avenue S.
                                                                Glyndon, MN 56547

    Jack Rudolph                           Brother              1007 Parke Avenue South
                                                                Glyndon, MN 56547

         3.   This is a wrongful death action involving allegations of negligent care and

treatment of Abby Rudolph. Abby Rudolph was nineteen years old when she died at

the Clay County Jail on November 3, 2016.

         4.   Plaintiff previously settled with defendant MEnD Correctional Care,

PLLC, and Michelle Pender, individually and in her capacity as Clay County Jail Nurse.

         5.   Defendants Savat, Rood, Magnuson, Nelson, Blum, Livingood, Johnson,

Hermes, Stetz, Then, White-Tutton, Torkelson, Larson, and Roberts, were previously

dismissed [Docket No. 90]. The remaining Defendants are Defendants Benson, Bartness,

Hanson, Olson, Lien, and Heck.




                                              2
89725652.1
         6.   Jill Rudolph who was previously appointed as Trustee in this matter by

the Court on March 1, 2017, died on December 20, 2018. Jill Rudolph initially consulted

attorney, Mark Anderson of Anderson Law Offices, who believed it would be in the

best interest of the Abby Rudolph family to associate with Brandon Thompson, then

with the law firm of Robins Kaplan LLP, and now with the law firm of Ciresi Conlin

LLP. Mr. Thompson then retained Vince Moccio of Bennerotte & Associates, that

specializes in actions pursuant to 42 U.S.C. § 1983. Due to the complexity of the case,

the costs involved, and the risk of not making a recovery, the attorneys offered to

handle this matter on a 40% contingent fee with contingent repayment of costs. Jill

Rudolph agreed to this arrangement and executed a retainer agreement to that effect.

         7.   After being retained, Petitioner’s attorneys did everything that was

appropriate in the handling the investigation of this matter, including the evaluation of

hundreds of pages of Abby Rudolph’s medical records, undertaking extensive medical

research, and conferring with numerous medical experts. Plaintiff’s counsel consulted

with nationally known experts in the field of forensic pathology, addiction psychiatry

and nursing in order to determine the nature and extent of the negligence in this case.

         8.   Plaintiff’s counsel placed this matter in suit. Defendants vigorously

defended the case. After lengthy discovery and negotiations, Defendants made a

settlement offer in the amount of $150,000.00, which Plaintiff accepted. Under the terms

of the agreement, remaining Defendants Benson, Bartness, Hanson, Olson, Lien, and

Heck will be voluntarily dismissed for the payment of no money and the $150,000

settlement will be paid by Clay County and its insurer.

                                            3
89725652.1
         9.    Plaintiff and his counsel discussed the risks and benefits of either

accepting the settlement or proceeding to trial against these defendants. After

discussing this matter at length, Plaintiff concluded that the settlement was fair and

reasonable, and that it was therefore in the best interest of the next-of-kin of Abby

Rudolph to accept this offer of settlement and release the remaining defendants.

         10.   Funeral and burial expenses for Abby Rudolph totaled $7,898.38 and a

have been paid.

         11.   There are no medical expenses related to the negligence claimed by

plaintiff.

         12.    Under the terms of the retainer agreement, Plaintiff’s attorneys are

entitled to receive forty percent (40%) of the gross amount of recovery, or $ 60,000 in

attorneys’ fees. Those attorneys’ fees are split among the law firms with the firm of

Anderson Law Office entitled to 10% of the fee, or $6,000; Bennerotte & Associates, P.A.

entitled to 45% of the fee, or $ 27,000, and Ciresi Conlin LLP entitled to 45% of the fee,

or $ 27,000.

         13.   In prosecuting this claim, Ciresi Conlin LLP and Bennerotte & Associates

incurred out-of-pocket expenses. Under the terms of the retainer agreement, those out-

of-pocket costs were advanced, with repayment contingent on achieving a recovery.

The vast majority of those costs were paid out of the previous settlement. Remaining

outstanding costs equal $ 12,335.59. Under the terms of the retainer agreement, Ciresi

Conlin LLP and Bennerotte & Associates are entitled to be reimbursed for these costs.




                                              4
89725652.1
         14.   As allowed by Minn. Gen. R. Prac. 144.05, all of the next-of-kin have

waived the requirement of a hearing on this matter. There being no dispute over the

distribution, Plaintiff requests that the Court consider and approve the foregoing

Petition without the need for a hearing.

         Based upon the foregoing, the Court ORDERS:

         A.    Approving the distribution of proceeds of settlement for the wrongful

death claim of Abby Rudolph as set forth within the Petition.

         B.    Authorizing Craig Casler, as trustee for the Heirs and next-of-kin of Abby

Rudolph, to distribute the recovered proceeds as follows:

         To Ciresi Conlin LLP for attorneys’ fees and costs           $   37,788.75

         To Bennerotte & Associates for attorney’s fees and costs     $   28,546.84

         To Anderson Law Office for attorney’s fees                   $    6,000.00

         To Allison Rudolph                                           $   30,888.14

         To Jack Rudolph                                              $   25,888.14

         To Steven Rudolph                                            $   20,888.13

         C. Authorizing Petitioner Craig Casler to execute an appropriate release(s) and

any other document(s) necessary to finalize this portion of the settlement for the next-

of-kin of Abby Rudolph, decedent.




Dated: __________________________                 ____________________________________
                                                  Wilhelmina M. Wright
                                                  UNITED STATES DISTRICT JUDGE



                                              5
89725652.1
